Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
         The application of Eran Schenker for Systems and Methods for Detecting And Monitoring Hazardous Obstacle filed 9/16/20 has been examined. Claims 1-27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-14, 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Regarding claims 8-27, the claims recites the limitation of a safety/danger-score of a PHH is calculated, based on parameters including the type of PHH, size, unlevel, angle, un-stable, slipped surface, contrast, moving object, approaching speed, the time of day, the total number of occurrences, duration from appearing, re-occurrence, number of occurrence by the same user and number of occurrences by other users. The claim does not provide an indication as to what size, what is unlevel, the angle of what, what is un-stable,contrast of what, approaching speed of what, total number of occurrences of what, duration from appearing and number of occurrences of what in regards to the claimed parameters.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland US Patent Application Publication 20130131985 in view of Awiszus US Patent Application Publication 20170372216.


        Regarding claim 1, 4, Weiland et al. teaches a health hazards geolocation control system for monitoring and maintaining potential health hazards endangering a user using the system, the system comprising:

a.    a remote geolocation-server (provide by GPS system, paragraph 040,048,096);

b.    a user warning-device coupled with each user (paragraph 035, 055);

c.    a health hazards geographic map (paragraph 055); and



wherein said health hazards geographic map comprises dynamically mapped potential health hazards (map is updates as user walks, paragraph 051);


wherein said remote geolocation-server is configured to provide the user warning-device with a regional segment of said health hazards geographic map based on location received from said remote geolocation-server (paragraph 061) and wherein said user warning-device is configured to alert the coupled user or others upon approaching at least one PHH (paragraph 075,082). Weiland et al. is silent on teaching assigning a safety score. Awiszus et al. in an analogous art teaches assigning a safety score to a hazardous environment (paragraph 0100) in order to obtain an indication of the probability of an event or object presenting a hazard. Awiszus et al teaches the safety score of a PHH is rated on a preconfigured hazard-scale that includes at least two types of PHHs (a score is associated with each activity of the user, paragraph 099, 0100).

	It would have been obvious to one of ordinary skill in the art to modify the system of Weiland as disclosed by Awiszus because such modification provide for a more effective and reliable method of detecting a hazard based on assigning a probability of the object presenting a hazard condition. 

        Regarding claim 2, Weiland teaches the user is a pedestrian (paragraph 076,085). 

         Regarding claim 3, Weiland teaches a PHH is selected from a group of hazards types, including:





            Regarding claim 5, Weiland teaches remote geolocation-server is configured to manage, update, report PHHs and generate safe path plan using a geolocation or Geographic Information System (GIS), upon receiving a request from a user warning-device (paragraph 059-060).
	


         Regarding claim 7, Weiland teaches the user warning-device (PDA) further comprises:


a.    at least one image sensor (paragraph 026); and

b.    a memory unit (paragraph 020,062),

wherein said image sensor is adapted to be worn by a user or to be carried by a selfie-drone associated with the user, such that images captured by said image sensor represent  the surroundings of the user (paragraph 022,025);

wherein said processing unit is configured to store said captured images in said



wherein upon the user identifying a PHH in the pathway of the user, the user reports and sends one or more captured images of said PHH to said remote geolocation-server (paragraph 061).

          Claims 8,10-13,15-16,18-19,21-22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland US Patent Application Publication 20130131985 in view of Simon et al. US Patent Application Publication 20060041381.
            Regarding claim 8, Weiland et al. teaches a personal health hazards monitoring system, wherein said user warning-device comprises:

a.    at least one image sensor (paragraph 035);

b.    a memory unit (paragraph 027); and

c.    a processing unit for processing images (paragraph 036),

    wherein said image sensor is adapted to be worn by a user or to be carried by a

selfie-drone associated with the user, such that images captured by said image sensor represent the surroundings of the user (paragraph 036);

wherein said processing unit is configured to store said captured images in said

memory unit (images are transmitted to the processor for processing and processor inherently include memory, paragraph 038);

   wherein said processing unit is further configured to process said captured

images to thereby detect one or more PHHs in the pathway of the user, during movement of the user, which health hazards may cause a stumble or the fall of the user (processor inherently include memory, paragraph 038);
wherein said processing unit is further configured to alert the user upon detecting at least one PHH (paragraph 035, 055). Weiland et al. is silent on teaching assigning a safety score. Simon et al. in an analogous art teaches assigning a safety score (probability) to a hazardous environment and the parameter used in determining the score include speed of the pedestrian (paragraph 04) in order to obtain an indication of the probability of an event or object presenting an hazard.
          It would have been obvious to one of ordinary skill in the art to modify the system of Weiland as disclosed by Simon et al. because such modification provide for a more effective and reliable method of detecting a hazard based on assigning a probability of the object presenting a hazard condition. 

           Regarding claim 10, Weiland teaches the processing unit is configured to provide the user with instruction as to how to conduct his/her movements in order avoid encountering said detected PHH, and wherein said instruction include suggesting a stop of movement, slowing down of walk or a preferred walking deviation path to detour said detected PHH (paragraph 052,055).
         Regarding claim 11, Weiland teaches a pedestrian user with a tactile-related device receives an automatic alert, wherein the alert is an automatic tactile sensing alert (paragraph 038).
           Regarding claim 12, Weilan teaches the personal health hazards monitoring system configured to interact with a health hazards geolocation control system for monitoring and maintaining potential health hazards endangering pedestrians using the system, wherein the health hazards geolocation control system comprises:



b.    a user warning-device coupled with each pedestrian user (paragraph 035, 055);

c.    a health hazards geographic map (paragraph 026); and

d.    a users-module configured to communicate with at least one user, wherein said health hazards geographic map comprises dynamically mapped potential health hazards (map is updates as user walks, paragraph 051);

wherein said remote pedestrians-server is configured to provide the user warning-device with a regional segment of said health hazards geographic map based on location received from said remote pedestrians-server (paragraph 052,059); and

wherein said user warning-device is configured to alert the coupled pedestrian user upon approaching at least one PHH (paragraph 075). Weiland et al. is silent on teaching assigning a safety score. Simon et al. in an analogous art teaches assigning a safety score (probability) to a hazardous environment and the parameter used in determining the score include speed of the pedestrian (paragraph 04) in order to obtain an indication of the probability of an event or object presenting an hazard.
          It would have been obvious to one of ordinary skill in the art to modify the system of Weiland as disclosed by Simon et al. because such modification provide for a more effective and reliable method of detecting a hazard based on assigning a probability of the object presenting a hazard condition. 




          
           Regarding claim 15, Weiland et al. teaches a personal health hazards monitoring method for detecting health hazards, comprising the steps of:

a.    providing a personal health hazards monitoring system as in claim 8 (see response to claim 8);

b.    processing images captured by said image sensor to detect an occurrence of at least one PHH (paragraph 035);


d.    upon detecting said at least one potential health hazard, alerting the user of said detected PHH (paragraph 036,038). Weiland et al. is silent on teaching assigning a safety score. Simon et al. in an analogous art teaches assigning a safety score (probability) to a hazardous environment and the parameter used in determining the score include speed of the pedestrian (paragraph 04) in order to obtain an indication of the probability of an event or object presenting a hazard.
          It would have been obvious to one of ordinary skill in the art to modify the system of Weiland as disclosed by Simon et al. because such modification provide for a more effective and reliable method of detecting a hazard based on assigning a probability of the object presenting a hazard condition. 

      Regarding claim 16, Weiland teaches a. providing the user with instruction as to how to conduct his movements in order avoid stumbling over said detected PHH (paragraph 052,055).

          It would have been obvious to one of ordinary skill in the art to modify the system of Weiland as disclosed by Simon et al. because such modification provide for a more effective and reliable method of detecting a hazard based on assigning a probability of the object presenting a hazard condition. 



       Regarding claim 19, Weiland teaches alerting is performed automatically using a tactile-related device (paragraph 038,074).
       Regarding claims 21-22, Weiland teaches alerting is transmitted to a remote center by wireless or by other communication means (paragraph 061) and teaches alerting is transmitted to a remote geolocation-server and/or data storage, by wireless or by other communication means (obstacle information is transmitted to remote database, paragraph 061).
.         Regarding claim 25, Weiland teaches the health hazards monitoring system is at least partially embodied on a personal mobile device (paragraph 038).
           Regarding claim 26, Weiland teaches the user is a person, an animal or a none-human subject, on earth or on other planets (paragraph 035).






          Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland US Patent Application Publication 20130131985 in view of Simon et al. US Patent Application Publication 20060041381 and further in view of Mermelstein US Patent Application Publication 20170138752.


	Regarding claim 9, Weiland et al teaches the safety score of a PHH is rated on a preconfigured hazard-scale that includes:
.    multiple sources of traffic/busy intersections (paragraph 040, 052). Weilan teaches analyzing images of the environment to determine hazard but is silent on teaching the environment include weather conditions selected from the group of conditions including rain, snow and ice. Mermelstein in an analogous art teaches analyzing images of environmental condition to determine hazard and the environment condition include weather conditions selected from the group of conditions including rain, snow and ice (paragraph 031).
	It would have been obvious to one of ordinary skill in the art to modify the system of Weiland as disclosed by Simon et al. in view of Mermelstein at the time of the invention because such medication provide an improvement over the system of Weilan by detecting additional  hazard due to weather condition.



          Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland US Patent Application Publication 20130131985 in view of Simon et al. US Patent Application Publication 20060041381 and further in view of Menelas et al. US Patent Application Publication 20150260514.
Regarding claim 20, Weiland teaches generating a tactile alert is in the form of a vibration (paragraph 038,074) but is silent on teaching tactile sensing to the foot that mimics the feeling of an
unbalanced safe step, that results with a quick stop of the user and maintaining the full body weight on the table foot. Menelas et al in an analogous art teaches generating tactile sensing to the foot that mimics the feeling of an unbalanced safe step, that results with a quick stop of the user and maintaining the full body weight on the table foot (paragraph 028,038).
	It would have been obvious to one of ordinary skill in the art to modify the system Weiland in view of Simon as disclosed by Menelas at the time of the invention because such modification provide for an instant perception of the alert signal and allow the user to take immediate step to exercise caution over walking over a hazardous surface.

          Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiland US Patent Application Publication 20130131985 in view of Simon et al. US Patent Application Publication 20060041381 and further in view of Velipasalar et al. US Patent Application Publication 20130128051.
	Regarding claims 23-24, Weiland is silent on teaching the detected PHH detection includes detecting a falling incident or a near-falling incident of the user. Velipasalar in an analogous art teaches the detected PHH detection includes detecting a falling incident or a near-falling incident of the user and said detecting of a falling incident or a near-falling incident of the user uses image frames captured by said image sensor (paragraph 035).
	It would have been obvious to one of ordinary skill in the art to modify the system of Weiland in view of Simon at time of the invention as disclosed by Velipasalar because such modification increases the functionality of the image processing device by detecting additional hazardous event the user is faced with.

Allowable Subject Matter
6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         Regarding claim 6, the prior art of record is silent on teaching the pedestrian user being a person that carries a none-human subject selected from a group 25 including bacteria, fungal, virus and astrobiology mater, the pedestrian user reports his/her PHH state, being a mobile PHH, to said remote geolocation-server, to thereby facilitate real-time and future avoidance of said mobile PHH by other users.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VERNAL U BROWN/Primary Examiner, Art Unit 2683